Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
4.	Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foley et al. (US 2004/0087754 A1).
	Foley et al. disclose a polyurethane produced from a polycarbonate polyol, which is itself produced by reacting diethylene glycol, triethylene glycol, or tetraethylene glycol with diarylcarbonates.  The polyol may have a preferred number average molecular weight of 400 to 6,000, and it may be used with other polyols.  The polyurethane may be used to produce printing rolls.  See paragraphs [0022], [0025], and [0047].  Aliphatic polyisocyanates, such as hexamethylene diisocyanate, and aromatic polyisocyanates are disclosed within paragraph [0035], which meet those claimed.
5.	The reference discloses the use of other polymeric polyols to produce the polyurethane; therefore, if it is determined that the relied upon teachings are not anticipatory, then the position is taken that it would have been obvious to select the aforementioned polycarbonate polyol to produce the polyurethane, since one would have reasonably expected viable polyurethanes to result from the selection of virtually any of the disclosed polyols.  
6.	Applicants’ response has been considered; however, it is insufficient to overcome the prior art rejection.  Despite applicants’ response, as aforementioned, the reference discloses the claimed polyisocyanates within paragraph [0035].  Furthermore, in view of . 
7.	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2004/0087754 A1) in view of Allen et al. (US 2011/0230580 A1) or Kusano et al. (US 2015/0291724 A1).
	Foley et al. disclose a polyurethane produced from a polycarbonate polyol, which is itself produced by reacting diethylene glycol, triethylene glycol, or tetraethylene glycol with diarylcarbonates.  The polyol may have a preferred number average molecular weight of 400 to 6,000, and it may be used with other polyols.  The polyurethane may be used to produce printing rolls.  See paragraphs [0022], [0025], and [0047].  Aliphatic polyisocyanates, such as hexamethylene diisocyanate, and aromatic polyisocyanates are disclosed within paragraph [0035].
8.	While the primary reference discloses that other polymeric polyols may be used, the position is taken in view of the polycarbonate polyol disclosure that the teachings of the reference at the least render obvious the use of the polycarbonate polyol, since one would have reasonably expected viable polyurethanes to result from the selection of virtually any of the disclosed polyols.  Furthermore, though the primary reference discloses within paragraph [0035] hexamethylene diisocyanate and “the like”, the other instantly claimed species are not disclosed.  However, the use of these species to produce polyurethanes by reacting them with polycarbonate polyols was known at time of invention, as evidenced by Allen et al. and Kusano et al.  See paragraph [0338] within Allen et al. and paragraph [0095] within Kusano et al.  Since the secondary references also disclose such isocyanates as hexamethylene diisocyanate, the references . 
9.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765